LAO 245B (CASDRev. 08/14) Judgment in a Petty Criminal Case


                                        UNITED STATES DISTRICT COURT
                                           SOUTHERN DISTRICT OF CALIFORNIA

                UNITED STATES OF AMERICA                             JUDGMENT IN A CRIMINAL CASE
                                   v.                                (For Offenses Committed On or After November l, 1987)
                         Jose Gamez-Lara
                                                                        Case Number:          19-cr-00280-WVG

                                                                     Cassandra Lucinda Lopez
                                                                     Defendant's Attorney
 REGISTRATION NO.                  98625280
 D -
 The Defendant:

 12:1 pleaded guilty to count(s)         1 of Superseding Information

 D   was found guilty on count(s)
     after a plea of not guiltv.
 Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                     Count
 Title & Section                    Nature of Offense                                                               Number(s)
 8 USC 1325(a)(2)                   Improper Entry by an Alien (Misdemeanor)                                           ls




        The defendant is sentenced as provided in pages 1 through              2            of this judgment.

 D      The defendant has been found not guilty on count(s)

 12:1 Count(s) 1 of Underlying Information                     is   dismissed on the motion of the United States.

        Assessment: $10.00 waived
 12:1


 12:1
    No fine                D Forfeiture pursuant to order filed                                       , included herein.
       IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant's economic circumstances.

                                                                     January 30 2019

                        f\LEO
                           Jf.>.N 3 0 '1.019                        HON. WILLIAM V. GALLO
                                                                    UNITED STATES DISTRICT JUDGE


                  BY
                                                                                                                19-cr-00280-WVG
·AO 245B (CASD Rev. 08/14) Judgment in a Petty Criminal Case

 DEFENDANT:                Jose Gamez-Lara                                                         Judgment - Page 2 of3
 CASE NUMBER:              19-cr-00280-WVG

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 60 Days




 D     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 lZI   The court makes the following recommendations to the Bureau of Prisons:
       The Defendant be housed in California.




 D     The defendant is remanded to the custody of the United States Marshal.

 D     The defendant shall surrender to the United States Marshal for tills district:
       D     at                                               on
       D     as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 D
       Prisons:
       D     on or before
       D     as notified by the United States Marshal.
       D     as notified by the Probation or Pretrial Services Office.

                                                       RETURN
 I have executed this judgment as follows:

       Defendant delivered on


 at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                UNITED STATES MARSHAL



                                    By                     DEPUTY UNITED STATES MARSHAL




                                                                                                    19-cr-00280-WVG
